Case: 17-41167      Document: 00514708523         Page: 1    Date Filed: 11/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 17-41167                            FILED
                                  Summary Calendar                   November 2, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CAROLYN BOEHM-MCCAULEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:12-CR-14-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Carolyn Boehm-McCauley (McCauley) seeks to appeal the denial of her
motion, brought under 18 U.S.C. § 3583(e)(2), to modify a condition of
supervised release that prohibits her from associating with convicted felons.
She argues that she should be allowed to associate with her close friend Steven
William Douglas, a convicted felon who was involved with the wire fraud crime




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41167   Document: 00514708523    Page: 2   Date Filed: 11/02/2018


                               No. 17-41167

for which McCauley is currently on supervised release.      The Government
moves for summary dismissal.
     McCauley’s plea agreement contained a broad waiver of appeal that bars
her appeal from the denial of the § 3583(e)(2) motion. See United States v.
Scallon, 683 F.3d 680, 683-84 (5th Cir. 2012). Accordingly, the Government’s
motion for summary dismissal is GRANTED, and the appeal is DISMISSED.
The Government’s alternative motion for additional time for briefing is
DENIED AS MOOT.




                                     2